Title: From Thomas Jefferson to Albert Gallatin, 28 November 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Th:J. to mr Gallatin
Nov. 28. 1801.
Your own opinion & that of the Atty Genl. are sufficient authorities to me to approve of prosecuting in the case of the Schooner Sally. and I will candidly add that my judgment also concurs. the handcuffs & bolts are palpable testimonials of the intention of the voyage, & the concealment of them, & their omission in the statement of the cargo, strengthens the proof. the traffic too is so odious that no indulgences can be claimed.
